DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 01/15/21. Claims 3 and 14-43 have been cancelled. Claims 1, 2, 4-13 have been amended. Claims 1-2 and 4-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Casares et al. (2011/0202415) in view of Mendes (2014/0279469).
As per claims 1-2 and 4-13, Casares discloses a computer-implemented method for a payer associated with a first payment account maintained by an issuer, to make a payment to a payee associated with a second payment account maintained by an acquirer, the acquirer being different from the issuer (See Casares, Figs.12-Fig.15; Paragraphs 0123-0125), the method comprising: a communication device associated with the payer “the communication device”, capturing data, the captured data encoding payment facilitation data comprising payee account identification data identifying the second payment account (See Casares, Paragraphs 0059; 0124; 0129) which can be read as second payment account.
Casares does not explicitly disclose extracting the payment facilitation data from the captured data; using the payee account identification data to generate a message, the message including the payee account identification data and transaction data comprising a payment amount; transmitting the message to an issuer server associated with the issuer, the message further comprising payer information specifying to the issuer the first payment account; the issuer server, 
However, Mendes teaches extracting the payment facilitation data from the captured data (See Mendes, Paragraphs 0057; 0100; Claims 13 and Claim 15); using the payee account identification data to generate a message, the message including the payee account identification data and transaction data comprising a payment amount (See Mendes, Paragraphs 0013; 0014; 0035-0036; 0057); transmitting the message to an issuer server associated with the issuer, the message further comprising payer information specifying to the issuer the first payment account (See Mendes, Paragraphs 0098-0099; 0100); the issuer server, after receiving the message “from the communication server”, arranging a payment transaction to the acquirer by sending the second message to a payment network, the second message indicating a guarantee of payment by the issuer server to the acquirer server during subsequent electronic communications of a clearance process (See Mendes, Paragraphs 0013-0014; 0027; 0035-0036); the payment network, upon receiving the second message “from the issuer server”, sending a third message to the acquirer server (See Mendes, Paragraphs 0035-0036; 0098-0100); and the acquirer server crediting the payment to the second payment account, and sending a receipt message to a payee computing device associated with the payee, the receipt message indicating the payment to the second payment account (See Mendes, Paragraphs 0102; Claim 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for 

As per claim 2, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method in which the payment facilitation data further comprises the transaction data (See Mendes, Paragraphs 0013-0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).

As per claim 4, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Casares discloses “the” method in which the payer is located at a retail location associated with the payee, and the 

As per claim 5, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method in which payee computing device is a merchant server implementing an online store, the payer interacting with the online store over a communication network (See Mendes, Paragraphs 0034; 0041).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).

As per claim 6, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method in which the payee interacts with the online store using the communication device (See Mendes, Paragraphs 0034; 0041).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user 

As per claim 7, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes discloses “the” method further including the payee computing device  defining an image encoding the payment facilitation data, a camera of the communication device performing said step of capturing the data by photographing the image (See Mendes, Fig.3; Paragraph 0055; Claim 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in 

As per claim 8, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Casares teaches “the” method in which the image is a quick response (QR) code (See Mendes, Paragraph 0034). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).

As per claim 9, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method in which the image is displayed by a screen of the point-of-sale terminal (See Mendes, Paragraphs 0034; 0043; 0052).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant 

As per claim 10, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method further including the payee computing device defining an image encoding the payment facilitation data, a camera of the communication device performing said step of capturing the data by photographing the image, in which the image is displayed on a computing device associated with the payer and different from the communication device (See Mendes, Paragraphs 0055; 0094).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).

As per claim 12, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the” method in which at least step (d) is only performed after a step of the communication device receiving data input from the payer in a predefined format, the data input in the predefined format being indicative of approving the payment (See Mendes, Paragraphs 0095; 0104). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message 

As per claim 13, Casares in view of Mendes discloses the claimed invention substantially as explained above. Further, Mendes teaches “the”method in which the data input includes biometric data of the payer, and the predefined format is one in which the input biometric data matches predefined biometric data (See Mendes, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Mendes within the teachings of Casares with the motivation of providing a mobile transaction payment system includes a merchant acquiring host. The merchant acquiring host includes an authorization request component that is configured to generate an authorization request to an associated issuer host for a transaction between an associated merchant device and an associated user device. The merchant acquiring host further includes memory that stores instructions for receiving a merchant acquiring message from the associated user device. The merchant acquiring message includes transaction details, merchant information and account holder secure information. The instructions are also for identifying the associated issuer host in accordance with the account holder secure information of the merchant acquiring message. Additionally, the instructions stored in memory are for generating the authorization request to the identified issuer host, which request corresponds to the transaction details, merchant information, and account holder secure information. The instructions are also for communicating the authorization or the denial of the transaction associated with the transaction details to the associated merchant device and the associated user device. The system also includes a processor in communication with the memory that executes the instructions (See Mendes, Paragraph 0014).


Response to Arguments
Applicant's arguments filed on 01/15/21 with respect to claims 1-2 and 4-13 have been fully considered but they are not persuasive. 
At pages 1-5 of the response filed on 01/15/21, Applicant’s argues the followings:
The communication device (e.g., user device) of the payer generates a message, the message including the payee account identification data and transaction data comprising a payment amount and transmits the message to an issuer server associated with the issuer, the message further comprising payer information specifying to the issuer the first payment account.
With respect to Applicant’s arguments, the Examiner respectfully submitted that He relied upon the clear teaching of Mendes (at Paragraphs 0035; 0063; 0102) which correspond to Applicant’s claimed feature. As such, Applicant’s argument is not persuasive and the rejection is hereby sustained.

   In response, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added in the 01/15/21 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Casares and/or Mendes based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687